                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



DEVON BELL,

       Petitioner,                                                     Case No. 14-12182
v.
                                                                     HON. AVERN COHN
CATHLEEN STODDARD,

     Respondent.
_________________________________/

                           MEMORANDUM AND ORDER
                  DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DENYING A CERTIFICATE OF APPEALABILITY

                                      I. Introduction

       This is a habeas case under 28 U.S.C. § 2254. Devon Bell, (Petitioner), a state

inmate, has filed a pro se petition for a writ of habeas corpus challenging his convictions

for second-degree murder and felony-firearm. Respondent, through the Michigan

Attorney General’s Office, filed a response, arguing that Petitioner’s claims are

procedurally defaulted and/or without merit. For the reasons which follow, the petition

will be denied.

                                  II. Procedural History

       Petitioner was originally charged with first-degree murder, several counts of

assault with intent to commit murder, and felony-firearm. Following a jury trial, in which

Petitioner was tried jointly with co-defendants William Morton and Derryck Brantley, he

was convicted of the lesser included offense of second-degree murder and guilty as
charged of felony-firearm. Petitioner was acquitted of assault with intent to murder.1

       The state court’s affirmed Petitioner’s conviction on. People v. Bell, No. 295573

(Mich.Ct.App. May 24, 2012); lv. den. 493 Mich.870 (2012); reconsideration den. 493

Mich. 943 (2013).

       Following direct review, Petitioner returned to the trial court and filed a filed a

motion to compel firearms testing with the state court on the basis of newly-discovered

evidence that Eric Lomax, who had been identified as a potential suspect in the murder

case, had recently been arrested for carrying a concealed weapon that petitioner

speculated may have been the actual murder weapon. Petitioner asked the trial court to

preserve the firearm and have it tested to determine if it was, in fact, the actual murder

weapon used in the case. Petitioner also filed a motion to compel the production of

fingerprint evidence retrieved from the getaway vehicle.

       While the above motions were pending in state court, Petitioner filed the instant

petition in which he asked that the case be stayed pending the outcome of the motions.

(Doc. 1). The Court granted the request and stayed the case. (Doc. 5).

       The trial court later denied Petitioner’s motion to preserve and test the firearm.

People v. Bell, No. 08-18563-FC (Third Cir. Ct. Feb. 5, 2015). A different trial court

judge subsequently denied the motion to test the fingerprint evidence. People v. Bell,

No. 08-18563-FC (Third Cir. Ct. May 13, 2016). Petitioner appealed. The Michigan

Court of Appeals dismissed the appeal from the motion to preserve and test the firearm



       1
         Morton was found guilty as charged of all the crimes. Brantley was acquitted of
all of the charges. Petitioner and Brantley were tried by the same jury. Morton was tried
jointly with petitioner and Brantley but by a separate jury.

                                              2
as untimely. People v. Bell, No. 335397 (Mich.Ct.App. Feb. 8, 2017). The Michigan

Court of Appeals rejected the appeal from the denial of the motion to test the fingerprint

evidence “for lack of merit in the grounds presented.” Id. The Michigan Supreme Court

denied leave to appeal. People v. Bell, 501 Mich. 946 (2017).

       Petitioner then returned to federal court and requested that the stay be lifted.

The Court lifted the stay (Doc. 18) and accepted Petitioner’s amended petition. (Doc.

18).

       Combining the original and amended petitions, Petitioner seeks relief on the

following grounds:2

       I. Petitioner’s federal constitutional right to a fair trial, a properly-instructed
       jury, and a right to present a defense was violated where the trial court
       refused to give a defense requested manslaughter instruction. [Original
       Petition Claim I].

       II. Petitioner was denied the right to confrontation when statements of a
       non-testifying codefendant and a non-testifying third party were admitted in
       evidence against him [Original Petition Claim II].

       III. The state courts’ decision denying Petitioner’s request to firearms testing
       were an unreasonable application of his Brady and Youngblood claims to
       discovery of potentially exculpatory evidence [Amended Petition Claim I].

       IV. The state courts’ decision denying Petitioner’s request for fingerprint
       examination evidence were an unreasonable application of his Brady and
       Youngblood claims to discovery of potentially exculpatory evidence
       [Amended Petition Claim II].

                                           III. Facts

       The Michigan Court of Appeals summarized the material facts, which are

presumed correct on habeas review under 28 U.S.C. § 2254(e)(1).


       2
        The Court numbers the claims from the original and amended petitions in
chronological order for judicial clarity.

                                               3
      This case arises from gang-related shootings 3 that occurred on October
      16, 2008, outside of Henry Ford High School (“HFHS”) in Detroit, which
      resulted in the death of Christopher Walker and injuries to Kejuana
      McCants, Maleek Slater, and Leon Merriweather.

People v. Morton, No. 294823, 2012 WL 1890041, at *1 (Mich. Ct. App. May 24, 2012).

      The Court supplements the Michigan Court of Appeals’ factual summary with

additional relevant evidence gleaned from the record as follows:

      At trial, Janay Greer, Prezelle Cunningham, and Brandy Patterson all testified

that Petitioner was present with Morton and armed with a weapon at the time of the

shooting. Greer testified that Petitioner had a gun, but she did not see him actually

shoot it. (Tr. 9/11/09, pp. 114-115, 159-162). Greer heard five or six shots from two

guns. Greer also testified that Morton had a handgun and Petitioner had a big gun. (Id.,

pp. 106-108, 115, 126, 157-58).

      Cunningham testified that the BCB members, including Morton and Petitioner,

were standing on Pembroke by a black car. (Tr. 9/14/09, pp. 83, 86-88, 123-127).

Someone closed the trunk. (Id., pp. 88, 90, 92). Cunningham further testified that

Petitioner had a handgun and turned toward their group and began shooting. (Id., pp.

89-90, 135, 139, 144-145). She also testified that Morton was behind Petitioner. (Id., p.

101). Cunningham testified the she ran and Christopher Walker was behind her when

he fell. She further stated that she heard fifteen shots from more than one gun.

Cunningham turned Walker over, putting his jacket on him to stop the bleeding. (Id., pp.

90-93, 136-139). Cunningham later positively identified Petitioner and Morton at a


      3
        Evidence indicated that Morton was a member of BCB–AL (Burgess, Chapel,
Blackstone Across Lahser). The murder victim, Christopher Walker, was acknowledged
to be a member of the FOE–Life gang (Family Over Everything). (Footnote original).

                                            4
photographic lineup. (Id., pp. 94-96).

       Patterson was co-defendant Brantley’s girlfriend and they had a child together.

(Tr. 9/3/09, pp. 68-69, 145-146; Tr. 9/8/09, p. 81). Patterson testified that she got out of

school at 2:20 p.m. and was waiting for Brantley with her friend Angie Samuels and that

Brantley was supposed to give her a ride. (Tr. 9/3/09, pp. 73, 157, 164; Tr. 9/8/09, pp.

82, 84-85). About five to seven minutes after she was outside, Patterson noticed

Morton and Petitioner, whose name she did not know, carrying firearms. (Tr. 9/3/09, pp.

75; Tr. 9/8/09, pp. 33, 87-88). Patterson testified that Petitioner and Morton were at the

corner of Trojan and Evergreen with a group from BCB. (Tr. 9/3/09, pp. 77, 120; Tr.

9/8/09, pp. 46, 86). Morton had a handgun on his hip. (Tr. 9/3/09, pp. 76-77, 157, 161;

Tr. 9/8/09, pp. 45, 47, 50, 112-113, 121). Patterson testified that Petitioner had a long

gun in his hand. (Tr. 9/3/09, pp. 76-77, 157). She then testified that Morton grabbed the

long gun. (Tr. 9/3/09, pp. 76-77, 105, 161; Tr. 9/8/09, pp. 47-49, 51, 53, 114-115, 132).

       Patterson further testified that she saw Christopher Walker with a group of

people. According to Patterson, there was only going to be a fist fight and Walker had

been in those before. Patterson knew that Walker was a member of another gange,

FOE, and had been in many fights. (Tr. 9/3/09, pp. 82, 99-100, 106, 154-155; Tr.

9/8/09, pp. 25-26). Patterson warned Walker that BCB members were waiting for him

with guns on Pembroke and Evergreen. (Tr. 9/3/09, pp. 102, 104, 153; Tr. 9/8/09, pp.

26-28, 94, 126). Walker responded: “I don’t care. My people got guns too.” (Tr. 9/3/09,

pp. 104-106; Tr. 9/8/09, pp. 28, 32, 97). Patterson saw some BCB people at Pembroke

and Evergreen but she did not see any guns. (Tr. 9/3/09, pp. 101-02). As Walker and

his group approached the other group, Patterson heard gunshots from three different

                                             5
weapons and people began running. (Id., pp. 106-07). Patterson could not identify the

shooters at trial.4

       Five days after the shooting, 17-year-old Betty Bridges informed Michigan State

Police Detective Sergeant Faith Larkins that Petitioner had told her Bridges that he shot

Walker in the head. (Tr. 9/14/09, pp. 183-184; Tr. 9/15/09, pp. 23-26). Bridges’

statement was played for the jury at trial. (Tr. 9/14/09, pp. 186, 195; Tr. 9/15/09, pp.

24-26). At trial, it was revealed that after receiving a subpoena for the preliminary

examination, Bridges went back to the police station and attempted to retract her earlier

statement incriminating Petitioner, claiming it was false. (Tr. 9/14/09, pp. 186-187, 193,

198-201, 207-212; Tr. 9/15/09, pp. 26, 30-31).

       Detroit Police Department Crime Scene Services Sergeant David Babcock

collected samples from Petitioner to test for gunshot powder residue on October 16,

2008 at 10:10 p.m. As Babcock was collecting samples from Petitioner’s left hand,

Petitioner wiped his right hand on his pants. (Tr. 9/9/09, pp. 113-118, 125).

Subsequent testing of the sample revealed that Petitioner had gunshot residue on his

hand. (Tr. 9/10/09, pp. 54, 63).

       Andrew Paige was a good friend of Petitioner’s who was with him when he was

arrested at home. (Tr. 9/15/09, p. 108). Paige told Sergeant Matthew Gnatek that


       4
         At a prior investigative subpoena proceeding held on October 19, 2008,
Patterson testified that Morton had a long gun, handed it to an unknown individual and
took it back. At the preliminary examination, Patterson identified Petitioner as this
unknown man after seeing him on the news. (Tr. 9/8/09, pp. 48, 57, 69-77, 128-131).
Patterson testified that she did not personally know Petitioner but she had earlier
mistakenly testified that she had seen him around school. (Id., pp. 51-52, 113-114,
127-131).


                                             6
Petitioner said that FOE-Life members were walking toward him, but stopped when he

pulled out a gun. Petitioner told Paige that when the men began walking towards him

again, he shot a guy and took off running. (Tr. 9/16/09, pp. 15-16). A trial, Paige denied

making these statements to Sergeant Gnatek. (Tr. 9/15/09, pp. 119-121, 125-29).

                                   IV. Standard of Review

         28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for habeas

cases:

         An application for a writ of habeas corpus on behalf of a person in custody
         pursuant to the judgment of a State court shall not be granted with respect
         to any claim that was adjudicated on the merits in State court proceedings
         unless the adjudication of the claim–

                         (1)    resulted in a decision that was contrary to, or
                         involved an unreasonable application of, clearly
                         established Federal law, as determined by the Supreme
                         Court of the United States; or
                         (2)    resulted in a decision that was based on an
                         unreasonable determination of the facts in light of the
                         evidence presented in the State court proceeding.

         A decision of a state court is “contrary to” clearly established federal law if the

state court arrives at a conclusion opposite to that reached by the Supreme Court on a

question of law or if the state court decides a case differently than the Supreme Court

has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-

06 (2000). An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a prisoner’s case.”

Id. at 409. A federal habeas court may not “issue the writ simply because that court

concludes in its independent judgment that the relevant state-court decision applied


                                               7
clearly established federal law erroneously or incorrectly.” Id. at 410-11.

       “[A] state court’s determination that a claim lacks merit precludes federal habeas

relief so long as ‘fairminded jurists could disagree’ on the correctness of the state

court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)(citing Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court emphasized “that even a

strong case for relief does not mean the state court’s contrary conclusion was

unreasonable.” Id. at 102(citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)).

Furthermore, pursuant to § 2254(d), “a habeas court must determine what arguments

or theories supported or...could have supported, the state court’s decision; and then it

must ask whether it is possible fairminded jurists could disagree that those arguments

or theories are inconsistent with the holding in a prior decision” of the Supreme Court.

Id. To obtain habeas relief in federal court, a state prisoner is required to show that the

state court’s rejection of his or her claim “was so lacking in justification that there was

an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103.

       The Court notes that the Michigan Court of Appeals reviewed and rejected the

petitioner’s first and second claims under a plain error standard because he failed to

preserve the issues as a constitutional claim at the trial court level. The AEDPA

deference applies to any underlying plain-error analysis of a procedurally defaulted

claim. See Stewart v. Trierweiler, 867 F.3d 633, 638 (6th Cir. 2017); cert. den. 138 S.

Ct. 1998 (2018).



                                       V. Discussion

                                             8
                                  A. Procedural Default

       Respondent says that Petitioner’s first and second claims are procedurally

defaulted because he failed to preserve these issues as constitutional claims in state

court. Respondent also argues that Petitioner’s third claim is defaulted because he did

not exhaust the claim at the appellate court level, the appeal was rejected as untimely

and he no longer has an available state court remedy to exhaust this claim.

       The Court declines to find that Petitioner’s claims are defaulted. Procedural

default is not a jurisdictional bar to review of a habeas petition the merits. See Trest v.

Cain, 522 U.S. 87, 89 (1997). In addition, “[F]ederal courts are not required to address

a procedural-default issue before deciding against the petitioner on the merits.” Hudson

v. Jones, 351 F. 3d 212, 215 (6th Cir.2003)(citing Lambrix v. Singletary, 520 U.S. 518,

525 (1997)). Likewise, a habeas petitioner’s failure to exhaust his or her state court

remedies does not deprive a federal court of its jurisdiction to consider the merits of the

habeas petition. Granberry v. Greer, 481 U.S. 129, 131 (1987). A habeas petitioner’s

failure to exhaust his or her state court remedies is not a bar to federal habeas review

of the claim “when the claim is plainly meritless and it would be a waste of time and

judicial resources to require additional court proceedings.” Friday v. Pitcher, 200 F.

Supp. 2d 725, 744 (E.D. Mich. 2002). Because Petitioner’s first through third claims

are non-cognizable or without merit, it is more efficient to address the claims on the

merits.




                                  B. Petitioner’s Claims

                                             9
                                 1. Jury Instruction Claim

       As part of his first claim, Petitioner argues that he was denied his right to a fair

trial and to present a defense when the judge failed to instruct the jurors on the lesser

included offense of voluntary manslaughter. This claim lacks merit.

       The Supreme Court has declined to determine whether the Due Process Clause

requires that a state trial court instruct a jury on a lesser included offense in a non-

capital case. See Adams v. Smith, 280 F. Supp. 2d 704, 717 (E.D. Mich. 2003) (citing

to Beck v. Alabama, 447 U.S. 625, 638, n. 4 (1980)). Thus, a state trial court’s failure

to give the jury an instruction on a lesser included offense in a non-capital case is not

contrary to, or an unreasonable application of, clearly established federal law as

required for federal habeas relief. Id. Beck has been interpreted by the Sixth Circuit to

mean that “the [federal] Constitution does not require a lesser-included offense

instruction in non-capital cases.” Campbell v. Coyle, 260 F. 3d 531, 541 (6th Cir. 2001).

Thus, the failure of a state trial court to instruct a jury on a lesser included offense in a

non-capital case is not an error cognizable in federal habeas review. Bagby v.

Sowders, 894 F. 2d 792, 797 (6th Cir. 1990); See also Scott v. Elo, 302 F. 3d 598, 606

(6th Cir. 2002). The Michigan Court of Appeals’ determination that a lesser included

offense instruction was not warranted under state law in petitioner’s trial was not

contrary to, nor an unreasonable application of, Supreme Court precedent, and thus

does not support federal habeas relief. See Worden v. McLemore, 200 F. Supp. 2d

746, 756 (E.D. Mich. 2002); See also Tegeler v. Renico, 253 F. App’x. 521, 524-25 (6th

Cir. 2007)(due process did not require jury instruction on the lesser-included offense of

voluntary manslaughter in prosecution for first-degree murder).

                                             10
       Moreover, the Michigan Court of Appeals reasonably concluded that there was

insufficient evidence to support the giving of an instruction on voluntary manslaughter:

       The evidence presented in this case does not support Bell’s request for an
       instruction on manslaughter. Testimony indicated that Bell and Morton were
       outside HFHS with weapons before the final dismissal of classes. Bell was
       not a student at HFHS. Prezelle Cunningham testified that he saw Bell
       holding a handgun pointed in his direction and shooting. While Morton had
       been involved in an altercation with Walker earlier in the day, no evidence
       was adduced to demonstrate Bell’s presence or participation in this fight.
       Testimony confirmed that Walker was in class and did not exit to the area
       where Bell and Morton were until final dismissal, precluding any immediate
       precipitating event or interaction. There was no evidence that Walker was
       armed or had presented any immediate threat to Bell or Morton before the
       shooting erupted. Based on the lack of evidence to suggest that this
       shooting occurred in the “heat of passion,” there was no rational basis for
       provision of the requested instruction[,].

People v. Morton, 2012 WL 1890041, at * 13 (internal citations omitted).

       Petitioner is not entitled to habeas relief on his jury instruction claim.

                              2. Confrontation Clause Claim

       In his second claim, Petitioner argues that his Sixth Amendment right to

confrontation was violated by the admission of text messages that were sent between

co-defendants Morton, Brantley, and a third person, Ryan Houston. Petitioner says

that the admission of Morton’s and Brantley’s text messages at their joint trial, where

neither co-defendant testified, was contrary to the holding in Bruton v. United States,

391 U.S. 123, 127-28 (1968), in which the Supreme Court held that a defendant is

denied the constitutional right of confrontation where a non-testifying co-defendant’s

incriminating confession is admitted at a joint trial.

       Out of court statements that are testimonial in nature are barred by the Sixth

Amendment Confrontation Clause unless the witness is unavailable and the defendant


                                             11
has had a prior opportunity to cross-examine the witness, regardless of whether such

statements are deemed reliable by the court. See Crawford v. Washington, 541 U.S.

36 (2004). However, the Confrontation Clause is not implicated, and thus does not

need not be considered, when non-testimonial hearsay is at issue. See Davis v.

Washington, 547 U. S. 813, 823-26 (2006); Desai v. Booker, 538 F.3d 424, 425-26 (6th

Cir. 2008). Testimonial statements do not include comments made to family members,

or acquaintances, business records, or statements made in furtherance of a

conspiracy. Crawford, 541 U.S. at 51-52, 56. In holding that the Sixth Amendment

right to confrontation does not apply to non-testimonial statements, the Supreme Court

stated:

      “The text of the Confrontation Clause reflects this focus [on testimonial
      hearsay]. It applies to ‘witnesses’ against the accused-in other words, those
      who ‘bear testimony.’ 1 N. Webster, An American Dictionary of the English
      Language (1828). ‘Testimony,’ in turn, is typically ‘a solemn declaration or
      affirmation made for the purpose of establishing or proving some fact.’ Ibid.
      An accuser who makes a formal statement to government officers bears
      testimony in a sense that a person who makes a casual remark to an
      acquaintance does not.”

      Davis, 547 U.S. at 823-24 (quoting Crawford, 541 U.S. at 51).

Moreover, “[B]ecause it is premised on the Confrontation Clause, the Bruton rule, like

the Confrontation Clause itself, does not apply to nontestimonial statements.” U.S. v.

Johnson, 581 F. 3d 320, 326 (6th Cir. 2009).

      Here, the text messages between the two co-defendants and a third-party did

not qualify as testimonial statements covered by the Confrontation Clause because

they were casual remarks made to a friend or acquaintance and not ones made to law

enforcement. Morever, because the Confrontation Clause has no applicability to non-


                                          12
testimonial statements, they may be admitted even if they lack indicia of reliability. See

Whorton v. Bockting, 549 U.S. 406, 420 (2007).5 Petitioner is therefore not entitled to

relief on his confrontation claim.

                      3. Post-Conviction Discovery and Testing Claims

          Petitioner’s third and fourth are addressed together because they are

interrelated. In his third claim, Petitioner contends that trial court erred in denying his

post-conviction request to order testing on a firearm confiscated from Eric Lomax by

the police in 2012. Lomax had been identified as a possible shooter by two witnesses

to the murder. Petitioner sought to have the firearm seized from Lomax in 2012, four

years after the murder, tested to determine if it was the weapon that had been used to

murder Walker. As noted above, the trial court denied the request. In his related

fourth claim, Petitioner filed a motion to compel the Michigan State Police to turn over

any fingerprint evidence taken from the getaway vehicle to determine if any of these

fingerprints were Lomax’s prints. As also noted above, this request was denied.

          A state prisoner does not have a freestanding substantive due process right to

forensic testing after he or she has been convicted. See Dist. Attorney's Office for

Third Judicial Dist. v. Osborne, 557 U.S. 52, 72-74 (2009). The trial court’s decision to

deny Petitioner’s requests to order testing of the firearm confiscated from Lomax in

2012 or to compel the disclosure for possible testing of the fingerprints does not entitle

Petitioner to habeas relief.


      5
        Petitioner cites Ohio v. Roberts, 448 U.S. 56 (1980) in support of his argument
that the text messages were inadmissible because they lack indicia of reliability.
Petitioner’s reliance on Roberts is misplaced because Roberts was overruled in
Crawford. See Dorchy v. Jones, 398 F.3d 783, 788 (6th Cir. 2005).

                                             13
       Likewise, a prosecutor in a criminal case “do[es] not have a constitutional duty

to perform any particular test.” Coy v. Renico, 414 F. Supp. 2d 744, 777 (E.D. Mich.

2006)(quoting Arizona v. Youngblood, 488 U.S. 51, 59 (1988)). Indeed, the Due

Process Clause is not violated simply because “the police fail to use a particular

investigatory tool.” Youngblood, 488 U.S. at 59. Thus, the failure to test the firearm

confiscated from Mr. Lomax in 2012 or to determine whether his fingerprints were

obtained from the getaway vehicle does not amount to a constitutional violation. Coy v.

Renico, 414 F. Supp. 2d at 777.

       Finally, Petitioner has failed to show that any testing would exculpate him of the

murder. As set form above, the evidence against him was overwhelming. Several

witnesses identified Petitioner as either the shooter or aiding and abetting in the

shooting. Gunshot residue was found on his hand. Two individuals told the police that

Petitioner confessed to shooting Walker, although they recanted their statements at

trial. Any of the proposed testing would have at most only established that Lomax was

himself involved in the shooting but would not have exonerated Petitioner. Petitioner is

not entitled to relief on his third and fourth claims.

                                       VI. Conclusion

       For the reasons stated above, the state courts’ rejection of Petitioner’s claims

did not result in decisions that were contrary to Supreme Court precedent, an

unreasonable application of Supreme Court precedent, or an unreasonable

determination of the facts. Accordingly, the petition for a writ of habeas corpus is

DENIED.

       Furthermore, reasonable jurists would not debate the Court’s assessment of

                                              14
petitioner’s claims, nor conclude that the issues deserve encouragement to proceed

further. The Court therefore DECLINES to grant a certificate of appealability under 28

U.S.C. § 2253(c)(2). 6 See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

           SO ORDERED.

                                            S/Avern Cohn
                                            AVERN COHN
                                            UNITED STATES DISTRICT JUDGE

Dated: 11/14/2018
      Detroit, Michigan




       6
         “The district court must issue or deny a certificate of appealability when it enters
a final order adverse to the applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28
U.S.C. foll. § 2254.


                                             15
